Citation Nr: 0711188	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant and his caretaker




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to January 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire. 


FINDINGS OF FACT


1.  The veteran has headaches due to head trauma and he does 
not have a diagnosis of multi-infarct dementia.  

2.  The veteran's service-connected disability does not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for headaches residual of head trauma have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8045-9304 (2006).

2.  The requirements for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While he has not been 
provided notice of the type of evidence necessary to 
establish effective dates with respect to his claims, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that an increased 
rating for headaches and that a TDIU are not warranted.  
Consequently, no effective dates will be assigned, so there 
can be no possibility of any prejudice to the veteran in not 
notifying him of the evidence pertinent to effective dates.

In September 2003, prior to the June 2004 rating decision on 
appeal, the RO informed the veteran of the type of evidence 
needed to support the claims, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's VA medical records have been obtained.  The 
veteran's Social Security Administration records have also 
been obtained.  The veteran has been afforded VA neurological 
examinations.  The veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge in December 2006.  
The veteran has not identified and the Board is not aware of 
any additional evidence or information which could be 
obtained to substantiate this claim.  In sum, the Board finds 
that the record contains sufficient evidence to make a 
decision on the claims. VA has fulfilled its duty to assist 
with regard to the veteran's claims.

The Board is satisfied that the originating agency properly 
processed the veteran's claims after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.



Headaches

History

A May 2000 rating action granted the veteran service 
connection for headaches due to head trauma in service.  The 
May 2000 rating decision assigned the veteran a 10 percent 
rating under Diagnostic Code 9304-8045.  The veteran 
submitted his claim for an increased rating in August 2003.

At the December 2006 hearing, the veteran attributed his 
headaches to two incidents in service.  The first incident 
was when he was in basic training.  The veteran reported that 
he slipped, fell, split his head open, and passed out.  The 
veteran related that the second incident occurred when he was 
stationed at Dover Air Force Base in Delaware.  The veteran 
asserted that he was in a car accident and his head went 
through the car window.  The veteran reported that he was 
taking Oxycontin and Percocet for treatment of his headaches.    

On VA neurological examination in January 2003, the examiner 
noted that the veteran experienced a subarachnoid hemorrhage 
in 1980 as a result of a right internal carotid artery 
aneurysm rupture.  The examiner stated that it was very 
unlikely that the head trauma sustained in service related in 
any way to the cerebral aneurysm, or its rupture in 1980.  
The examiner also stated that the veteran's visual field 
deficit related to the cerebral ischemia the veteran 
sustained with vasospasm in association with the subarachnoid 
hemorrhage did not relate to any previous trauma.  

In August 2003, the Board denied the veteran's claim for 
service connection for a cerebral aneurysm and denied his 
claim for service connection for a functional acquired 
psychiatric disorder other than residuals of a cerebral 
aneurysm.

The veteran submitted a July 2003 letter from a VA physician.  
The physician stated that the veteran suffered from chronic 
headaches which had worsened in severity over the previous 
year such that he had severe symptoms despite treatment with 
oxycodone.  The physician went on to say that the veteran had 
multiple medical problems as well and that the veteran's 
headaches were now of such degree that the veteran is 
frequently unable to do normal daily activities.  The 
physician also stated that the veteran is not able to pursue 
gainful employment at this time.

At a May 2004 VA neurological examination the veteran 
asserted that his headaches had gradually gotten worse over 
the years.  The veteran reported that he felt his headaches 
all over his head, and it felt like his forehead is being 
crushed.  The veteran stated that he had about four headaches 
a week.  He said that when he gets them he just has to put a 
pillow over his head and he can do nothing.  He asserted that 
sometimes they affected his vision, causing it to be blurry.  
The examiner was of the opinion that the veteran's aneurysm 
was independent of the mishaps that the veteran had in the 
military that led to his service-connected headaches.

VA outpatient records dated from April 2003 to December 2004 
reveal that the veteran's non service-connected disabilities 
include chronic hip and shoulder pain, diabetes mellitus, 
hypertension, mild restrictive lung disease, anxiety 
disorder, and chronic renal failure.  In September 2003 the 
veteran asserted that he had migraine headaches caused by 
nerves.

Analysis

In the present case, the veteran's headache disability was 
originally rated as 10 percent disabling for post-traumatic 
headaches under Diagnostic code 8045-9304.  The rating 
schedule provides that the post-traumatic headaches 
disability will be rated pursuant to Diagnostic Codes 8045 
and 9304.

Purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 which provides for dementia 
due to head trauma.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under diagnostic code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, DC 8045.

Review of the evidence reflects that the veteran has a 
diagnosis of headaches linked to trauma in service, 
characterized by subjective complaints.  While the veteran 
reported that he had migraine headaches when seen by the 
mental health clinic in September 2003, he was not provided a 
diagnosis of migraines.  VA neurological examinations in 
February 2000, January 2003, and July 2003 also did not 
indicate that the veteran has migraines.  

Based on the evidence, the Board finds no greater than a 10 
percent evaluation is warranted for the veteran's subjective 
complaints of post-traumatic headaches due to trauma in 
service as there is no evidence of multi-infarct dementia 
associated with brain trauma.  Further, there is no evidence 
of neurological disability such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, or of multi-infarct 
dementia during the pertinent period, for a higher evaluation 
under related diagnostic codes.  

In this case, the Board finds that the RO granted service 
connection for post-traumatic headaches and not for 
migraines.  The Board also finds that the analysis under DC 
8045 (brain disease due to trauma), rather than DC 8100 
(migraine), is consistent with the veteran's initial claim 
for headaches.  He has maintained at the VA neurological 
examinations that his headaches are due to a head injuries 
sustained while in the military, and the examination reports 
do not indicate that the veteran has migraines.  Therefore, 
the Board concludes that only consideration of Diagnostic 
Code 8045, and not Diagnostic Code 8100, is warranted.  
Simply stated, migraines are not indicated in this case. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of extra-
schedular evaluations under 38 C.F.R. § 3.321(b).  That is, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  While the July 
2003 VA physician stated that the veteran was unemployable, 
he did not indicate that such was solely due to the veteran's 
service-connected headache disability.  

In view of the above, the Board concludes that  the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply, and an 
increased rating for headaches is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

TDIU

History

The veteran asserts that he is entitled to a total rating 
based on individual unemployability due to his service-
connected headache disability.  At his December 2006 hearing 
the veteran asserted that he was unable to work due to his 
headache disability.  The veteran reported that he attempted 
self employment in 2002, but that his business failed and he 
attributed the failure to his headache disability.  The 
veteran asserted that in July 2003 a VA physician stated that 
he was unable to work due to his headache disability. 

On a claim for VA benefits received in 1980 the veteran 
reported that he had completed high school and two years of 
college.  He also reported that he had worked in the past as 
a laborer.

In October 1998 the veteran was found to be unemployable by 
the Social Security Administration.  The primary diagnosis 
was organic mood disorder and the secondary diagnoses were 
osteoarthritis of the left hip with aseptic necrosis, status 
post right total hip replacement, seizures, diabetes, and 
hemianopia.

The veteran's headaches due to head trauma are the veteran's 
only service-connected disability.  



Analysis

If a veteran has only one service-connected disability, a 
total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due his service-
connected disability provided that the disability is rated at 
60 percent or higher.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
this case the veteran only has a 10 percent rating in effect 
for his service-connected headache disability.  As such, the 
criteria for a total rating under the provisions of 38 C.F.R. 
§ 4.16(a) are not met.

Notwithstanding, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the rating enunciated in 38 C.F.R. § 
4.16(a), as here, an extraschedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service- connected disabilities.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After carefully reviewing the evidence of record, the Board 
concludes that the veteran's service-connected disability, 
when considered in association with his educational 
attainment and occupational background, does not render him 
unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that while the 
July 2003 VA physician opined that the veteran was 
unemployable, this physician did not state that the veteran 
was unemployable solely due to the service-connected headache 
disability.  The physician specifically stated that the 
veteran had multiple other medical problems.  This physician 
did state that the veteran was frequently unable to do normal 
daily activities due to the headaches, however, this in and 
of itself does not mean that the veteran is unemployable.  
The Board further notes that while the veteran was found to 
be unemployable by the Social Security Administration (SSA), 
the SSA did not note headaches to be among the veteran's 
disabilities that interfered with his employability.  While 
the veteran's headaches may impair his ability to work, it is 
clear from the record that the veteran's most significant 
disabilities which interfere with employment, including 
diabetes, orthopedic disabilities, and chronic renal failure, 
are unrelated to the veteran's service-connected headache 
disability.  Consequently, the Board finds the record does 
not demonstrate that the veteran's service-connected 
disability alone is of such severity as to solely preclude 
his participation in all forms of substantially gainful 
employment.  Accordingly, a total disability rating based 
upon individual unemployability due to service- connected 
disabilities under the provisions of 38 C.F.R. § 4.16(b) is 
not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for headaches 
is denied.

Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


